Filed 5/20/15 In re K.E. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re K.E., et al., Persons Coming Under                                    2d Juv. No. B260743
the Juvenile Court Law.                                              (Super. Ct. Nos. J069602, J069603)
                                                                              (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

T.E., et al.,

     Defendants and Appellants.



                   T.E. (mother) appeals the juvenile court's order terminating parental rights
to her minor children K.E. and L.E. and selecting adoption as the permanent plan. (Welf.
& Inst. Code,1 § 366.26.) G.C. (father), the presumed father of L.E., appeals the same
order as to L.E. only. Both parents also appeal the denial of their petitions to modify the
court's prior order bypassing reunification services. (§ 388.) We appointed counsel to
represent them on appeal.
                   On February 23, 2015, counsel for father filed a brief in which she
informed us that she had found no arguable issues. On April 1, 2015, mother's counsel

         1 All further statutory references are to the Welfare and Institutions Code.
filed a brief raising no issues. We subsequently notified mother and father that they had
30 days within which to submit any contentions they wished us to consider, and that their
appeals would be dismissed as abandoned in the absence of any arguable issues. Neither
parent has presented any issues for the court's consideration.
              Because no claim of error or other defect has been raised in this matter,
father's appeal filed on December 16, 2014, and mother's appeal filed on December 22,
2014, are dismissed as abandoned. (In re Phoenix H. (2009) 47 Cal. 4th 835, 844-845; In
re Sade C. (1996) 13 Cal. 4th 952, 994.)
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                               Bruce A. Young, Judge

                         Superior Court County of Ventura

                        ______________________________


            Nancy Rabin Brucker, under appointment by the Court of Appeal, for
Defendant and Appellant T.E.
            Patricia K. Saucier, under appointment by the Court of Appeal, for
Defendant and Appellant G.C.
            No appearance for Plaintiff and Respondent.




                                          3